— Appeal unanimously dismissed. Memorandum: Defendant entered pleas of guilty in exchange for a bargained sentence. As a condition of the pleas, defendant waived his right to appeal (see, People v Moissett, 76 NY2d 909; People v Seaberg, 74 NY2d 1). During the colloquy, defendant indicated his understanding that the waiver of the right to appeal specifically included the sentence and the pretrial hearings. Consequently, defendant has waived his right to challenge the decision of the suppression court and the harshness of the sentence. (Appeal from Judgment of Oneida County Court, Buckley, J. — Bur*1056glary, 2nd Degree.) Present — Callahan, J. P., Boomer, Pine, Fallon and Doerr, JJ.